


110 HR 2967 IH: Campaign Taxpayer Reimbursement Act of

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2967
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Marshall
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committee on
			 House Administration, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit the use of Federal funds in support of any
		  travel undertaken by the President, Vice President, or certain other executive
		  branch officials which includes the attendance by the official at any political
		  campaign or fundraising event unless the sponsor of the event reimburses the
		  Federal government for the actual costs incurred in support of the travel, and
		  for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Campaign Taxpayer Reimbursement Act of
			 2007.
		2.Prohibiting use of
			 Federal funds in support of travel which includes political campaign or
			 fundraising events
			(a)ProhibitionNo funds of the Federal government may be
			 used to carry out or support any travel undertaken by a covered executive
			 branch official away from the official’s designated post of duty if at any time
			 while the official is away from the official’s designated post of duty the
			 official attends any political campaign event or any political fundraising
			 event, unless the office of the official is reimbursed for the actual costs
			 incurred by the Federal government in carrying out or supporting such travel
			 (subject to subsection (b)) by—
				(1)the principal campaign committee of the
			 candidate, in the case of an event held in support of a candidate; or
				(2)the political committee involved, in the
			 case of an event held in support of a political committee of a political
			 party.
				(b)Special Rules for
			 Presidential and Vice Presidential TravelIn the case of travel
			 undertaken by the President or the Vice President, the amount of the
			 reimbursement required to be made under subsection (a) shall be subject to the
			 following:
				(1)In the case of travel undertaken by the
			 President or the Vice President which includes a political campaign event in
			 support of the President’s or Vice President’s own campaign—
					(A)the amount of the
			 reimbursement required to be made for the costs of using an aircraft or other
			 form of transportation may not exceed the commercial charter rate for an
			 airplane or other form of transportation sufficient in size to accommodate the
			 campaign-related travelers, including the President or the Vice President,
			 members of the news media, and the Secret Service (taking into account any
			 reimbursement paid by members of the news media); and
					(B)any costs
			 attributable to the provision of services by the Secret Service shall be
			 excluded.
					(2)In the case of
			 travel undertaken by the President or the Vice President for a political
			 campaign event or a political fundraising event on behalf of more than one
			 sponsor, candidate, or political party, the amount required to be reimbursed
			 shall be allocated among the sponsors, candidates, or political parties
			 involved in accordance with a formula established under regulations promulgated
			 by the Federal Election Commission which are consistent with the requirements
			 regarding the reimbursement rate described in paragraph (1).
				(c)Exception for
			 Personal CompensationSubsection (a) does not apply with respect
			 to amounts paid as salary to a covered executive branch official.
			(d)Application to
			 Certain Travel by Members of House of RepresentativesThis
			 section shall apply with respect to funds used to carry out or support travel
			 undertaken by a Member of the House of Representatives (including a Delegate or
			 Resident Commissioner to the Congress) in the same manner as it applies to a
			 covered legislative branch official, other than funds in any Member's
			 Representational Allowance. Nothing in the previous sentence may be construed
			 to waive or otherwise affect any provision of law or any rule or regulation of
			 the House of Representatives which prohibits the use of official funds of the
			 House to support any purposes not related to the official and representational
			 duties of a Member of the House.
			(e)DefinitionsIn this section, the following definitions
			 apply:
				(1)The term
			 covered executive branch official means—
					(A)the President, the
			 Vice President, and any other individual whose official travel expenses may be
			 paid using funds under chapter 2 of title 3, United States Code; and
					(B)the head of any
			 executive agency (as defined in section 105 of title 5, United States
			 Code).
					(2)The term
			 designated post of duty has the meaning given such term under
			 chapter 57 of title 5, United States Code, except that in the case of a covered
			 executive branch official described in paragraph (1)(A), such term means the
			 White House.
				(3)The term
			 political campaign event means, with respect to a covered
			 executive branch official, an event held in support of a candidate for election
			 for any Federal, State, or local public office or any national, State, or local
			 political party at which the official endorses or supports (or could reasonably
			 be determined to endorse or support) such a candidate or political
			 party.
				(4)The term
			 political committee has the meaning given such term in the Federal
			 Election Campaign Act of 1971 (2 U.S.C. 431 et seq.).
				(5)The term
			 political fundraising event means any event during which funds are
			 raised to support any candidate for election for any Federal, State, or local
			 public office or any national, State, or local political party, including an
			 event at which a donation of funds to support any such candidate or party is
			 required in order to attend.
				(6)The term
			 principal campaign committee has the meaning given such term in
			 the Federal Election Campaign Act of 1971 (2 U.S.C. 431 et seq.), except that
			 in the case of a candidate for election for State or local public office, the
			 determination of the principal campaign committee shall be made in accordance
			 with the applicable law of the State involved.
				3.Requiring
			 Reimbursement by CampaignsTitle III of the Federal Election Campaign
			 Act of 1971 (2 U.S.C. 431 et seq.) is amended by adding at the end the
			 following new section:
			
				325.Requiring Reimbursement of Certain State and Local
		  Government Security Costs(a)Requiring
				ReimbursementIf a State or unit of local government incurs costs
				for providing security and related services as the result of the attendance by
				a covered executive branch official at a political campaign event or a
				political fundraising event, the actual costs incurred in providing such
				services shall be reimbursed—
						(1)in the case of an
				event held in support of a candidate, by the principal campaign committee of
				the candidate; and
						(2)in the case of an
				event held in support of a political committee of a political party, by the
				committee involved.
						(b)Exception for
				Certain Presidential and Vice Presidential EventsSubsection (a) shall not apply with respect
				to costs which are incurred as the result of the attendance of the President or
				Vice President at a political campaign event held in support of the President’s
				or Vice President’s own campaign.
					(c)DefinitionsIn
				this section, the terms covered executive branch official,
				political campaign event, and political fundraising
				event have the meaning given such terms in section 2(e) of the Campaign
				Taxpayer Reimbursement Act of
				2007.
					.
		4.Effective
			 DateThis Act and the
			 amendments made by this Act shall apply with respect to travel undertaken on or
			 after the date of the enactment of this Act.
		
